[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence:                November 8, 1994
Date of Application:             November 18, 1994
Date Application Filed:          November 22, 1994
Date of Decision:                October 24, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of New London.
Docket Number: CR 10 — 216556;
Michael R. Hasse, Esq., Defense Counsel, for Petitioner.
Michael Regan, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
By the Division:
After pleading guilty to a charge of Sale of Narcotics, in violation of Connecticut General Statutes § 21a-277(a), the then 23 year old petitioner was sentenced to a term of 10 years, execution suspended after 4 years, with a probationary term of 3 years.
(At the same time he was sentenced in a separate case to a concurrent term of 4 years on a charge of Possession of Narcotics (§ 21a-279a), but the petitioner has not applied for Sentence Review in the separate case).
In the matter under review, the petitioner sold crack cocaine to an undercover police officer during the month of November 1993. During the month of March 1994, after the petitioner had been arrested on the Sale of Narcotics, he was found in possession of 6 plastic wraps of cocaine, in the same New London bar where the sales occurred.
When the petitioner entered his pleas he was aware that the plea "agreement" was an effective sentence recommendation of 10 years, suspended after 4 years, probation for 3 years, with the right to argue for less. The sentence imposed was the cap under the terms of his plea.
The petitioner asks the Division to consider that he is not an American citizen and is presently facing deportation proceedings, presumably to his native Jamaica.
While the petitioner has no record of criminal convictions, he was convicted of a charge carrying a 15 year maximum penalty and his situation is exacerbated by his continuing involvement with narcotics even after his arrest.
Reviewing this sentence under all the circumstances of this case, and pursuant to the provisions of § 942 of the Practice Book, we find the sentence to be appropriate and proportionate. It is affirmed.
Klaczak, Norko and Stanley, J.s, participated in this decision.